Name: Commission Regulation (EC) NoÃ 1563/2007 of 21 December 2007 opening Community import tariff quotas for 2008 for sheep, goats, sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: means of agricultural production;  tariff policy;  agricultural activity;  animal product
 Date Published: nan

 22.12.2007 EN Official Journal of the European Union L 340/32 COMMISSION REGULATION (EC) No 1563/2007 of 21 December 2007 opening Community import tariff quotas for 2008 for sheep, goats, sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2529/2001 of 19 December 2001 on the common organisation of the market in sheepmeat and goatmeat (1), and in particular Article 16(1) thereof, Whereas: (1) Community tariff quotas for sheepmeat and goatmeat should be opened for 2008. The duties and quantities referred to in Regulation (EC) No 2529/2001 should be fixed in accordance with the respective international agreements in force during the year 2008. (2) Council Regulation (EC) No 312/2003 of 18 February 2003 implementing for the Community the tariff provisions laid down in the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part (2) has provided for an additional bilateral tariff quota of 2 000 tonnes with a 10 % annual increase of the original quantity to be opened for product code 0204 from 1 February 2003. Therefore, a further 200 tonnes shall be added to the GATT/WTO quota for Chile and both quotas should continue to be managed in the same way during 2008. (3) The Agreement in the form of an Exchange of Letters between the European Community and the Republic of Iceland concerning additional trade preferences in agricultural products undertaken on the basis of Article 19 of the Agreement on the European Economic Area (3), as approved by Council Decision 2007/138/EC (4), provides for the granting of an additional annual tariff quota quantity of 500 tonnes (carcass weight) of fresh, chilled, frozen or smoked sheepmeat for Iceland. Therefore, the quantity available for Iceland should be adjusted accordingly. (4) Certain quotas are defined for a period running from 1 July of a given year to 30 June of the following year. Since imports under this Regulation should be managed on a calendar-year basis, the corresponding quantities to be fixed for the calendar year 2008 with regard to the quotas concerned are the sum of half of the quantity for the period from 1 July 2007 to 30 June 2008 and half of the quantity for the period from 1 July 2008 to 30 June 2009. (5) A carcas-weight equivalent needs to be fixed in order to ensure a proper functioning of the Community tariff quotas. Furthermore, since certain tariff quotas provide for the option of importing either the live animals or their meat, a conversion factor is required. (6) Quotas of the sheepmeat and goatmeat products should, by way of derogation from Commission Regulation (EC) No 1439/95 of 26 June 1995 laying down detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the import and export of products in the sheepmeat and goatmeat sector (5), be managed in conformity with Article 16(2)(a) of Regulation (EC) No 2529/2001. This should be done in accordance with Articles 308a, 308b and 308c(1) of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (6). (7) Tariff quotas under this Regulation should be regarded initially as non-critical within the meaning of Article 308c of Regulation (EEC) No 2454/93 when managed under the firstcome, firstserved system. Therefore, customs authorities should be authorised to waive the requirement for security in respect of goods initially imported under those quotas in accordance with Articles 308c(1) and 248(4) of Regulation (EEC) No 2454/93. Due to the particularities of the transfer from one management system to the other, Article 308c(2) and (3) of that Regulation should not apply. (8) It should be clarified which kind of proof certifying the origin of products has to be provided by operators in order to benefit from the tariff quotas under the firstcome firstserved system. (9) When sheepmeat products are presented by operators to the customs authorities for import, it is difficult for those authorities to establish whether they originate from domestic sheep or other sheep, which determines the application of different duty rates. It is therefore appropriate to provide that the proof of origin contains a clarification to that end. (10) In accordance with Chapter II of Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (7) and with Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (8), imports may be authorised only for products meeting the requirements of the food chain procedures, rules and checks in force in the Community. (11) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION: Article 1 This Regulation opens Community import tariff quotas for sheep, goats, sheepmeat and goatmeat for the period from 1 January to 31 December 2008. Article 2 The customs duties applicable to the products under the quotas referred to in Article 1, the CN codes, the countries of origin, listed by country group and the order numbers are set out in the Annex. Article 3 1. The quantities, expressed in carcas-weight equivalent, for the import of products under the quotas referred to in Article 1, shall be those as laid down in the Annex. 2. For the purpose of calculating the quantities of carcas-weight equivalent referred to in paragraph 1, the net weight of sheep and goat products shall be multiplied by the following coefficients: (a) for live animals: 0,47; (b) for boneless lamb and boneless goatmeat of kid: 1,67; (c) for boneless mutton, boneless sheep and boneless goatmeat other than of kid and mixtures of any of these: 1,81; (d) for bone-in products: 1,00. Kid shall mean goat of up to one year old. Article 4 By way of derogation from Title II (A) and (B) of Regulation (EC) No 1439/95, the tariff quotas set out in the Annex to this Regulation shall be managed on a firstcome, firstserved basis in accordance with Articles 308a, 308b and 308c(1) of Regulation (EEC) No 2454/93 from 1 January to 31 December 2008. Article 308c(2) and (3) of that Regulation shall not apply. No import licences shall be required. Article 5 1. In order to benefit from the tariff quotas set out in the Annex, a valid proof of origin issued by the competent authorities of the third country concerned together with a customs declaration for release for free circulation for the goods concerned shall be presented to the Community customs authorities. The origin of products subject to tariff quotas other than those resulting from preferential tariff agreements shall be determined in accordance with the provisions in force in the Community. 2. The proof of origin referred to in paragraph 1 shall be as follows: (a) in the case of a tariff quota which is part of a preferential tariff agreement, it shall be the proof of origin laid down in that agreement; (b) in the case of other tariff quotas, it shall be a proof established in accordance with Article 47 of Regulation (EEC) No 2454/93 and, in addition to the elements provided for in that Article, the following data:  the CN code (at least the first four digits),  the order number or order numbers of the tariff quota concerned,  the total net weight per coefficient category as provided for in Article 3(2) of this Regulation. (c) in the case of a country whose quota falls under points (a) and (b) and are merged, it shall be the proof referred to in point (a). Where the proof of origin referred to in point (b) is presented as supporting document for only one declaration for release for free circulation, it may contain several order numbers. In all other cases, it shall only contain one order number. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 341, 22.12.2001, p. 3. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 46, 20.2.2003, p. 1. Regulation as amended by Commission Regulation (EC) No 305/2005 (OJ L 52, 25.2.2005, p. 6). (3) OJ L 61, 28.2.2007, p. 29. (4) OJ L 61, 28.2.2007, p. 28. (5) OJ L 143, 27.6.1995, p. 7. Regulation as last amended by Regulation (EC) No 272/2001 (OJ L 41, 10.2.2001, p. 3). (6) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 214/2007 (OJ L 62, 1.3.2007, p. 6). (7) OJ L 18, 23.1.2003, p. 11. (8) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Council Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). ANNEX Sheepmeat and goatmeat (in tonnes of carcass weight equivalent) Community tariff quotas for 2008 Country group No CN codes Ad valorem duty % Specific duty EUR/100 kg Order number under first-come first-served Origin Annual volume in tonnes of carcass weight equivalent Live animals (Coefficient = 0,47) Boneless lamb (1) (Coefficient = 1,67) Boneless mutton/sheep (2) (Coefficient = 1,81) Bone-in and carcasses (Coefficient = 1,00) 1 0204 Zero Zero  09.2101 09.2102 09.2011 Argentina 23 000  09.2105 09.2106 09.2012 Australia 18 786  09.2109 09.2110 09.2013 New Zealand 227 854  09.2111 09.2112 09.2014 Uruguay 5 800  09.2115 09.2116 09.1922 Chile 6 000  09.2121 09.2122 09.0781 Norway 300  09.2125 09.2126 09.0693 Greenland 100  09.2129 09.2130 09.0690 Faeroes 20  09.2131 09.2132 09.0227 Turkey 200  09.2171 09.2175 09.2015 Others (3) 200 2 0204, 0210 99 21, 0210 99 29, 0210 99 60 Zero Zero  09.2119 09.2120 09.0790 Iceland 1 850 3 0104 10 30 0104 10 80 0104 20 90 10 % Zero 09.2181   09.2019 Erga omnes (4) 92 (1) And goatmeat of kid. (2) And goatmeat other than kid. (3) Others shall refer to all origins excluding the other countries mentioned in the current table. (4) Erga omnes shall refer to all origins including the countries mentioned in the current table.